FILED
                             NOT FOR PUBLICATION                           MAR 17 2015

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


KE HAN ZHENG,                                    No. 13-71236

               Petitioner,                       Agency No. A076-495-576

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                                 March 10, 2015**

Before:        FARRIS, WARDLAW, and PAEZ, Circuit Judges.

       Ke Han Zheng, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings based on ineffective assistance of counsel. We have

jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
a motion to reopen, Ray v. Gonzales, 439 F.3d 582, 586 (9th Cir. 2006), and we

deny the petition for review.

      The BIA did not abuse its discretion in denying Zheng’s motion to reopen

for failure to establish prejudice from his former attorneys. See Rojas-Garcia v.

Ashcroft, 339 F.3d 814, 826 (9th Cir. 2003) (requiring prejudice to state valid

claim of ineffective assistance of counsel). Although Zheng alleges former counsel

deprived him of an opportunity to challenge the agency’s denial of his applications

for relief before this court, and then failed to raise an ineffective assistance claim,

he has failed to describe a colorable challenge to the agency’s denial of his

applications that would establish “plausible grounds for relief.” Id. (presumption

of prejudice rebutted when petitioners do not show plausible grounds for relief).

      Zheng’s remaining contentions are unavailing.

      PETITION FOR REVIEW DENIED.




                                            2                                     13-71236